DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 13 May 2021 and amendments filed 29 April 2021 for the application filed 24 April 2019. Claims 1-8, 13-15, and 19-22 are pending:
Claims 9-12 and 16-18 have been canceled; and
Claims 1, 13, and 21 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application (DIV of 15/977,764, filed 11 May 2018, which is a CON of 14/765,001, filed 31 July 2015, which is a 371 of PCT/US2014/015172, filed 06 February 2014, which has PRO 61/926,704, 61/783,774, 61/762,197, and 61/761,405, filed 13 January 2014, 14 March 2013, 07 February 2013, and 06 February 2013, respectively) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
PCT/US2014/015172, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example, no discourse on membrane wetting as recited in independent Claim 1, much less wetting of a first side followed by a second side, or transmembrane pressure is found anywhere in the disclosure of PCT/US2014/015172. As such, Applicant’s claim for benefit of a prior-filed application only extends through the filing date of 14/765,001, 31 July 2015.

Response to Arguments
	Regarding the claim amendments filed 29 April 2021, the Examiner has reviewed and considered all evidence on record, in particular the interviews filed on record 11 May 2021 and 26 April 2021 and the Notices of Allowance for parent applications 15/977,764 and 14/765,001. After careful consideration, the Examiner maintains the same or similar grounds of rejection of Claims 1-8, 13-15, and 19-22.
	The related parent applications were allowed for reasons due to the non-obvious method steps claimed for priming an extracorporeal circuit. However, the current application recites overly broad claims that describe priming in general and further cites natural phenomena, i.e., capillary action, as indirectly claimed in limitations describing how the fluid gradually wets the membrane as fluid flows from one side to the other side of the membrane.
	Claim 1 was amended to include the requirement that “the flowing the fluid through the membrane is caused by a positive transmembrane pressure provided only by gravity”; however, such an amendment does not alter the fact that the claim does not recite patent eligible subject matter. The entire claimed method, i.e., a method of using a membrane, specifically for flowing a fluid across the membrane, while directed toward a process, further claims natural phenomena of (1) fluid flow through a membrane, which is due to a law of nature, namely capillary action; and (2) the formation of transmembrane pressure gradients, which is due to pressure level differences across a membrane due to gravity. No additional limitation or element in the claims integrate these judicial exceptions without significantly more.
	All other arguments have been indirectly addressed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 13-15, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions, i.e., laws of nature, without significantly more. 
	Independent Claims 1, 13, and 21 are directed toward methods of using a membrane, the membrane having pores and first and second sides separated by a thickness, wherein the methods comprise flowing a fluid to the first 
Overall, the claims are directed toward one of the four statutory categories of invention, namely processes, in this case, processes for using a membrane, and therefore, satisfies Eligibility Step 1 in the Subject Matter Eligibility Test (MPEP §2106.03).
However, the claims recites the natural phenomena of (1) fluid flow through a membrane, which is due to a law of nature, namely capillary action; and (2) the formation of transmembrane pressure gradients, which is due to pressure level differences across a membrane due to gravity. Thus, the claims are considered to satisfy Prong One of Step 2A in the Subject Matter Eligibility Test (MPEP §2106.04 IIA). Further analysis under Prong Two of Step 2A is required to determine whether the claims can be considered patent eligible subject matter.
Prong Two asks whether the claims recite additional elements that integrate the judicial exception into a practical application. For a claim reciting a judicial exception to be eligible, the additional elements (if any) in the claim must "transform the nature of the claim" into a patent-eligible application of the judicial exception, Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1981, either at Prong Two or in Step 2B (MPEP §2106.04 IIA2). 
Here, the Examiner has considered that the “nature of the claim” is directed toward methods of removal of gas from a membrane – this step of removing gas is entirely dependent on the movement of fluid across the membrane governed by capillary action through the membrane pores. No other means of moving the claimed fluid has been claimed or suggested. Capillary action, as is known to one of ordinary skill in the art, is a natural phenomenon wherein a fluid flows in narrow spaces without the assistance of, or even in opposition to, external forces like gravity, due to intermolecular forces between the fluid and surrounding surfaces. Sufficient interactions via these intermolecular forces between the fluid molecules and the surrounding surfaces are strong enough to even overcome gravitational forces such that capillary action can act against the pull of gravity.

The other recited additional elements, e.g., membrane properties (pores, thickness), housing the membrane in a dialyzer, membrane construction (first and second volumes having inlet and outlet ports), sources of fluid, and positions of the sources of fluid, have also been considered. These additional elements are not integral to and do not significantly alter the “nature of the claim”, i.e., wherein movement of fluid across the membrane is governed by capillary action, which is wholly due to intermolecular forces between the fluid and surrounding surfaces (membrane pores). In fact, the claims and the evidence on record (see Interview Summary 11 May 2021) even emphasize that no external forces, such as a pump, are used or employed to affect the flow of fluid across the membrane. Even further, the general linking of the cited judicial exceptions to a particular technological environment or field of use, in this case, dialysis-based technology and generally extracorporeal hemodialysis, has been found to not integrate a judicial exception into a practical application (MPEP §2106.05(h)).
Therefore, the Examiner has concluded that while the claims have recited additional elements, these additional elements do not transform the nature of the claim, i.e., a mechanism governed by capillary action (i.e., a law of nature), in a patent-eligible application of the judicial exceptions. Thus, the claims require further analysis under Step 2B in the Subject Matter Eligibility Test (MPEP §2106.05 II).
Step 2B asks whether the claims recite additional elements that amount to significantly more than the judicial exception. As noted earlier in Prong Two of Step 2A above, while the claims recite additional elements, these elements are not integral to and do not significantly alter the “nature of the claim”. Such additional elements, i.e., membrane properties (pores, thickness), housing the membrane in a dialyzer, membrane construction (first and second volumes having inlet and outlet ports), sources of fluid, and positions of the sources of fluid, and combinations of elements are further evaluated to determine whether any of these elements are considered unconventional or otherwise more than what is well-understood, routine, or conventional activity to one of ordinary skill in the art.
As indicated in the specification of the instant application, “[d]ialyzers and hemofilters that are in common use are essentially the same and sometimes structurally identical” and includes “inlet and outlet headers to provide 
Furthermore, such limitations and their combination are considered well-understood, routine, and conventional in the fields of dialysis and extracorporeal hemodialysis. BRUGGER et al. (US PGPub 20060173395 A1) discloses priming of a filter in a dialysis system (FIG. 1) utilizing gravity flow (p0018, p0062) to address the issue of air bubbles in dialyzer membranes reducing dialysis efficiency (p0064). As shown in FIG. 1 and throughout the disclosure, BRUGGER discloses a membrane cartridge 16 containing a membrane filter and with associated inlets and outlets and a fluid reservoir 40 that can be operably moved to varying relative heights to the membrane cartridge; thus, the additional limitations of first and second sides and volumes or a membrane, inlet and outlet ports, and fluid source located above the membrane and their combination have long been known and are considered well-understood, routine, and conventional in dialysis and extracorporeal hemodialysis.
Overall, because there are no meaningful limitations in the claims that transform the identified judicial exceptions into a patent-eligible application, such that the claims do not amount to significantly more than the exception itself, the claims are not patent-eligible and are rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1, 3-6, 8, 13, 15, 19, 21, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GRONAU et al. (US Patent 9,950,104) in view of BRUGGER et al. (US PGPub 20060173395 A1).
	Regarding Claim 1, GRONAU discloses a method of priming a blood treatment device (abstract). The blood treatment device comprises at least one membrane filter, at least one first partial circuit and at least one second partial circuit, wherein the first and second partial circuits are separated by the membrane filter (c2/48-53). During priming, the first partial circuit is filled with a fluid while the second partial circuit is open toward atmosphere; air is displaced from the membrane filter from the first into the second partial circuit (c2/53-65).
	The claimed invention is differentiated from GRONAU in that the claimed invention requires that the flowing of the fluid through the membrane is due to a positive transmembrane pressure provided only by gravity. However, as disclosed by GRONAU, the priming method is best performed by a gradual wetting and not a rapid wetting of the membrane filter: “[b]y reducing the wetting and by reducing the soaking of the membrane of the membrane filter… the air can pass through the membrane comparatively unimpeded. Such unimpeded passage of air, however, no longer 
Indeed, other means for inducing a low volumetric flow rate to gradually wet a membrane are known in the art as disclosed by BRUGGER. BRUGGER discloses priming of a filter in a dialysis system utilizing gravity flow (p0018, p0062) recognizing that air bubbles in dialyzer membranes results in a reduction of dialysis efficiency (p0064). Therefore, at the time of the invention, one of ordinary skill in the art would have found it obvious to utilize gravity to provide the necessary transmembrane pressure across a filter as taught by BRUGGER in the method for priming a membrane taught by GRONAU. The claim would have been obvious to one of ordinary skill in the art because the substitution of one known element, i.e., using gravity for a pump-based driving force for fluid flow, for another would have yielded predictable results (MPEP §2143.01 B). It is further acknowledged that while GRONAU teaches the use of “a charge pump” to provide such a low volumetric flow rate (e.g., c4/51-54), such a disclosure is merely a preferred embodiment and not a requirement of the prior art: “for example a charge pump of the blood treatment device can be used” (emphasis added).
Furthermore, the limitations “while ensuring that each portion of the second side of the membrane is wetted exclusively by flow through a corresponding portion of the first side which is directly opposite of said each portion of the second side”, “such that the fluid is prevented from reaching said each portion of the second side from the second side before being fully wetted by flow from said corresponding portion of the first side”, and “gas is displaced through the membrane without being trapped by the fluid flowing into the membrane from the second side” are directed toward intended results of the practice of the method step of flowing a fluid through the membrane. These limitations merely describe how the fluid flows across the membrane or how gas is removed from the membrane and do not provide or imply any method step that one skilled in the art would be able to practice in performing the claimed invention. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.
	Regarding Claims 3 and 4, as applied to the rejection of Claims 2 and 1, respectively, GRONAU further discloses the membrane filter of the blood treatment device is part of a dialysis circuit, e.g., a dialyzer (c2/32-35; c5/14-19).
	Regarding Claims 5, 6, and 8, as applied to the rejections of Claims 4, 3, and 1, respectively, GRONAU further discloses no negative pressure is applied on the hydraulic side of the membrane filter (i.e., the first partial circuit side).
Regarding Claims 13 and 15, as explained in the rejection of Claim 1 and as applied to the rejection of Claim 3, respectively, while GRONAU further discloses the membrane filter can be arranged substantially vertically in the blood treatment device such that the fluid in the first partial circuit flows from the top to bottom direction (c3/37-45), one of ordinary skill in the art would find it obvious that, absent showings of criticality or unexpected results, fluid can be flowed along the membrane in a direction that is against the pull of gravity as claimed. In such a taught vertical orientation, fluid can be flowed along the membrane in only one of two ways, i.e., top-to-bottom or bottom-to-top. In efforts to eliminate all air bubbles in a dialysis fluid, one of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp, i.e., flowing fluid along the membrane in a top-to-bottom (with gravity) or bottom-to-top (against gravity) direction; if this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (MPEP §2143.01 E).
Regarding Claim 19, as applied to the rejection of Claim 1, BRUGGER further shows in FIG. 1 that priming solution container 40 is elevated above membrane filter 70 and fluidly connected via tubing lines 38, 28, 12, 14, and 72 (i.e., providing a source of the fluid, fluidly connecting the source of the fluid to the first volume, and elevating the source of the fluid above the membrane to generate the transmembrane pressure; p0062; FIG. 1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding Claim 20, as applied to the rejection of Claim 3, GRONAU further shows in FIG. 1 the first partial circuit 1 passes through a dialysis compartment 6 of membrane filter 5 (with unlabeled inlet and outlet ports); similarly, second partial circuit 2 passes through blood compartment 7 of membrane filter 5 (with unlabeled inlet and outlet ports) (FIG. 1; c6/6-12).
Regarding the limitation that “the elevating results in the source of the fluid being positioned above the inlet port and the outlet port of the first volume and the second volume”, BRUGGER shows priming solution container 40 being placed vertically above chamber 66 (FIG. 1). While BRUGGER may not have necessarily shown inlet and outlet ports for first and second volumes, BRUGGER nevertheless discloses the priming solution container should be 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding Claims 21 and 22, as explained in the rejection of Claim 3 and as applied to the rejection of Claim 4, respectively, GRONAU further shows in FIG. 1 the first partial circuit 1 passes through a dialysis compartment 6 of membrane filter 5 and second partial circuit 2 passes through blood compartment 7 of membrane filter 5 (FIG. 1; c6/6-12). While this taught orientation may be the opposite to that which is claimed, i.e., the first volume is at the blood side of the dialyzer and the second volume is at the dialysate side of the dialyzer, there is no significant difference whether the membrane is primed in one direction vs. the other direction. Such assignment/labeling of one side and the other is considered arbitrary and has no patentable significance unless shown by the Applicant to be of criticality to the invention. These limitations are considered aesthetic designs; matters relating to ornamentation which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (MPEP §2144.04).
Furthermore, it is well-known in the art that a dialyzer can be utilized in either orientation; so long as the appropriate transmembrane pressure is correctly applied, a dialysis cartridge, whether “right-side-up” or “upside-down”, will function as expected.

Claims 2, 7, and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GRONAU in view of BRUGGER, as applied to Claims 1 and 2 above, and further in view of CLARK et al. (Kidney International, Vol. 56, 1999, pg. 2005-2015).
Regarding Claim 2, as applied to the rejection of Claim 1, GRONAU and BRUGGER disclose a method of using a porous membrane, e.g., for priming a blood treatment device comprising a porous membrane. GRONAU and BRUGGER are deficient in explicitly disclosing the membrane includes hydrophobic and hydrophilic materials.
	However, dialysis membranes commonly comprise hydrophobic and hydrophilic materials, as taught by CLARK. Advantageously, membranes with a combination of hydrophilic and hydrophobic domains have improved biocompatiability and are less susceptible to fouling (pg. 2007, col. 2, first full paragraph). Thus, at the time of the invention, one of ordinary skill in the art would have found it obvious to provide a membrane including hydrophobic and hydrophilic materials as taught by CLARK in the method of using a porous membrane in a blood treatment device taught by GRONAU and BRUGGER.
Regarding Claim 7, as applied to the rejection of Claim 2, GRONAU further discloses no negative pressure is applied on the hydraulic side of the membrane filter (i.e., the first partial circuit side).
Regarding Claim 14, as applied to the rejection of Claim 2, while GRONAU further discloses the membrane filter can be arranged substantially vertically in the blood treatment device such that the fluid in the first partial circuit flows from the top to bottom direction (c3/37-45), one of ordinary skill in the art would find it obvious that, absent showings of criticality or unexpected results, fluid can be flowed along the membrane in a direction that is against the pull of gravity as claimed. In such a taught vertical orientation, fluid can be flowed along the membrane in only one of two ways, i.e., top-to-bottom or bottom-to-top. In efforts to eliminate all air bubbles in a dialysis fluid, one of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp, i.e., flowing fluid along the membrane in a top-to-bottom (with gravity) or bottom-to-top (against gravity) direction; if this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (MPEP §2143.01 E).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777